--------------------------------------------------------------------------------

Exhibit 10.1 

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter “this
Agreement”) is made and entered into by and between Alan Catherall hereinafter
“Employee”) and Numerex Corp. (hereinafter “Employer” or “Company”). Employer
and Employee are sometimes referred to collectively herein as “the Parties” and
individually herein as “Party.”

 

WHEREAS, Employee’s resignation became effective and his employment terminated
on July 1, 2013 (hereinafter “Termination Date”);

 

WHEREAS, Employee and Employer desire to resolve and settle any matters between
them, including, without limitation, matters that might arise out of Employee's
employment by Employer and the termination thereof and Employer desires
Employee’s transition assistance;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the Parties, it is agreed as follows:

 



  1.  As of the Termination Date, and at all times forward, Employee will not
hold himself out to any person or entity as being an employee, officer,
representative, or agent of Employer other than in connection with any
consulting in the future.     2.  Payments and Benefits to Employee.      a. 
Subject to Employee’s compliance with the terms of this Agreement and the
conditions in Section 11, beginning on the first regularly scheduled payday
following the Effective Date of this Agreement (as defined in Section 4.c.
below), Employer will pay Employee in equal installments over twelve months, in
accordance with the Company’s regular payroll schedule, the sum of $275,000
(less taxes and other required deductions), which represents twelve months of
severance pay that Employee would not otherwise be entitled to upon termination.
In addition, if Employee elects COBRA continuation coverage for Employee and his
dependents, Employer shall pay directly to the insurance company one-half of the
monthly COBRA premiums for twelve months following the Termination Date.      
    b.  In accordance with the Company’s 1999 and 2006 Long Term Incentive
Plans, Employee holds certain stock appreciation rights (SARs) and incentive
stock options (ISOs). Pursuant to the chart attached as Exhibit A, as of the
Termination Date, Employee shall receive accelerated vesting of 6,250 ISOs that
were granted on 7/30/2009 and accelerated vesting of 3,750 SARs that were
granted on 9/16/2011.            c.  Other than what is provided for in this
paragraph 2, Employee shall have no right to receive any other payments,
compensation or benefits, under this Agreement or otherwise. 

 

 





1

 

Exhibit 10.1

 

                2.  In exchange for the payments and other considerations
provided for in this Agreement, Employee hereby completely, irrevocably and
unconditionally releases and forever discharges Employer, all of Employer’s
affiliated entities, and their officers, agents, directors, supervisors,
employees, representatives, attorneys, and their successors and assigns, and all
persons acting by, through, under, for, or in concert with them, or any of them,
in any and all of their capacities (hereinafter individually or collectively,
the “Released Parties”), from any and all charges, complaints, claims, and
liabilities of any kind or nature whatsoever, known or unknown, suspected or
unsuspected (hereinafter referred to as “claim” or “claims”) which Employee at
any time heretofore had or claimed to have or which Employee may have or claim
to have regarding events that have occurred as of the Effective Date of this
Agreement, including, without limitation, those based on: any employee welfare
benefit or pension plan governed by the Employee Retirement Income Security Act
as amended (“ERISA”) (provided that this release does not extend to any vested
retirement benefits of Employee under Employer’s 401(k) Safe Harbor Plan); the
Civil Rights Act of 1964, as amended (race, color, religion, sex and national
origin discrimination and harassment); the Civil Rights Act of 1866 (42 U.S.C. §
1981) (discrimination); the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; the Older Workers Benefit Protection Act, as amended; the
Americans With Disabilities Act (“ADA”), as amended; § 503 of the Rehabilitation
Act of 1973; the Fair Labor Standards Act, as amended (wage and hour matters);
the Family and Medical Leave Act, as amended, (family leave matters), the
Georgia anti-discrimination law; any other federal, state, or local laws or
regulations regarding employment discrimination or harassment, wages, insurance,
leave, privacy or any other matter; any negligent or intentional tort; any
contract, policy or practice (implied, oral, or written); or any other theory of
recovery under federal, state, or local law, and whether for compensatory or
punitive damages, or other equitable relief, including, but not limited to, any
and all claims which Employee may now have or may have had, arising from or in
any way whatsoever connected with Employee’s employment, termination of
employment, or contacts, with Employer or any other of the Released Parties
whatsoever. In exchange for the considerations provided for in this Agreement,
Employer hereby completely, irrevocably and unconditionally releases and forever
discharges Employee and all of Employee’s representatives, heirs, beneficiaries,
executors, successors and assigns, and all persons acting by, through, under,
for, or in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Employee Released Parties”),
from any and all charges, complaints, claims, and liabilities of any kind or
nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claim” or “claims”) which Employer at any time heretofore had or
claimed to have or which Employer may have or claim to have regarding events
that have occurred as of the Effective Date of this Agreement, except that
Employer does not release, waive, or discharge Employee for any claims related
to Employee’s gross negligence, willful misconduct, fraud, or violation of law.

 

Employee acknowledges, understands and agrees that Employee has reported to the
Employer’s management personnel any work related injury that occurred up to and
including Employee’ last day of employment. Employee acknowledges, understands,
and agrees that Employee has no knowledge of any actions or inactions by any of
the Released Parties or by Employee that Employee believes could possibly
constitute a basis for a claimed violation of any federal, state, or local law,
any common law or any rule promulgated by an administrative body.

 

2

 

Exhibit 10.1

 



 

3. To the extent permitted by law, Employee agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties, and will not participate in any manner in any legal
proceedings against any of the Released Parties, with respect to any claims
released under Section 2, above. To the extent permitted by law, Employee agrees
that he or she will not accept any remedy or recovery arising from any charge
filed or proceedings or investigation conducted by the EEOC or by any state or
local human rights or employment rights enforcement agency relating to any of
the matters released in this Agreement.

 

4. Older Workers Benefit Protection Act /ADEA waiver

 

a. Employee acknowledges that Employer has advised him/her in writing to consult
with an attorney of his/her choice before signing this Agreement, and Employee
has been given the opportunity to consult with an attorney of his/her choice
before signing this Agreement.

 

b. Employee acknowledges that he or she has been given the opportunity to review
and consider this Agreement for a full twenty-one (21) days before signing it,
and that, if he or she has signed this Agreement in less than that time, he has
done so voluntarily in order to obtain sooner the benefits of this Agreement..

 

c. Employee further acknowledges that he or she may revoke this Agreement within
seven (7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to the Employer’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Employee’s intention to revoke this
Agreement. Provided that Employee does not timely revoke this Agreement, the
eighth (8th) day following Employee’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

 

d. The Parties also agree that the release provided by Employee in this
Agreement does not include a release for claims under the ADEA arising after the
date Employee signs this Agreement.

 

e. Employee further acknowledges and agrees that the amounts he is to receive
under this Agreement exceed the amounts to which he would otherwise be entitled
upon his termination from employment with Employer.

 

5. To the extent Employee has not already done so and except as provided
otherwise in this Agreement, Employee shall promptly turn over to Employer any
and all documents, files, computer records, or other materials or property
belonging to, or containing confidential or proprietary information obtained
from Employer that are in Employee's possession, custody, or control, including
any such materials that may be at Employee's home. Employee currently possesses
a Company-issued laptop computer which Employee shall use solely for Company
business and Employee shall return such laptop computer at the end of the
Cooperation Period or sooner upon demand by the Company.

 

3

 

Exhibit 10.1



 

6. Employee acknowledges that, during the course of Employee's employment with
Employer, Employee has acquired or been exposed to Employer’s confidential
information and trade secrets, including, but not limited to, business and
marketing plans, research and development plans, attorney-client communications,
personnel matters, financial data, proprietary technology, and customer lists
(“Confidential Information”). Employee agrees hereafter to maintain the
confidentiality of the Confidential Information to refrain from disclosing any
Confidential Information to anyone, and to refrain from using the Confidential
Information on his/her own behalf or on behalf of anyone other than Employer.

 

7. For twenty-four months following the Termination Date, Employee shall not,
either directly or indirectly through others:

 

(a) engage in any Competitive Activity (as defined below) within the Prohibited
Territory (as defined below); or either individually or as an agent, partner,
shareholder, investor, director, consultant, or in any other capacity, engage or
directly assist others in engaging in any Competitive Activity within the
Prohibited Territory.

 

(b) solicit, encourage, support or cause any supplier of goods, services or
property (including intangible or other intellectual property) to the Company,
or any licensor or licensee of the Company, to not do business with, to
discontinue doing business with, or to reduce or transfer all or any part of
their business with the Company;

 

(c) solicit any customer of the Company to provide any product or service of the
type provided or conducted by the Company, or for the purpose of engaging in any
Competitive Activity within the Prohibited Territory;

 

(d) induce or solicit, or attempt to induce or solicit, any employee of the
Company to leave his or her employ, or interfere with the relationship between
the Company and any of its employees, or hire directly or through another entity
any current employee of the Company; or

 

(e) impair, disrupt, or interfere with the Company’s business by raiding its
employees.

 

(f) For purposes of this Paragraph 7:

 

   1.“Competitive Activity” means providing the same or similar services of the
kind provided by the Company, including but not limited to the delivery of M2M
solutions to any enterprise customer in any vertical market.

 

4

 

Exhibit 10.1

 

2.“Prohibited Territory” means those states within the United States of America
in which the Company carries on its business.                 8.      Employee
acknowledges that the restrictions placed upon him in paragraphs 6 and 7 are
reasonable given the nature of his job responsibilities with the Company, his
receipt of the Company’s proprietary business information and secrets, and the
consideration provided by the Company to him pursuant to this Agreement.
Specifically, Employee acknowledges that the length of the non-compete and
non-solicitation periods are reasonable and that the definitions of Competitive
Activity and Prohibited Territory are reasonable. The Parties acknowledge and
agree that legal remedies and money damages are inadequate to fully compensate
the Company for a violation of Paragraphs 6 and 7 above and that the Company
shall be entitled to injunctive relief to prevent any violation or continuing
violation thereof. It is expressly understood and agreed that if any of the
provisions of this Agreement are held to be unreasonably broad, oppressive or
unenforceable by a court or other governmental authority, such court or other
governmental authority (i) shall endeavor to reform the scope of such provisions
in order to ensure that the application thereof is not unreasonably broad,
oppressive or unenforceable and (ii) to the fullest extent permitted by
applicable law, shall enforce such provisions as so reformed.                 9.
     The Parties agree that they will keep absolutely confidential, and not make
any future disclosures to anyone about anything regarding the terms and
conditions of this Agreement, except to the extent that disclosure may be
necessary:            a.to enforce this Agreement; and/or           b.to a tax
advisor or attorney; and/or           c.to the United States Internal Revenue
Service, or state or local tax authority upon its request for tax purposes;
and/or           d.to their immediate families; and/or                 e.
      as required by court order or otherwise required by law or in response to
valid legal process; provided that the Parties may make disclosure to attorneys,
accountants, tax advisors, and family members (as permitted under the limited
circumstances stated above) only if such persons agree to keep the information
confidential; and provided further that before providing information pursuant to
a court order or other legal requirement, the Party providing such information
shall promptly notify the other Party, and to the extent possible will comply
with the court order or other legal requirement in ways that preserve
confidentiality.                 10.     Employee agrees that he will not make
or publish any untrue or misleading statement or comment about Employer or any
of its officers, directors, employees, or agents. Employer agrees that it will
direct its board of directors and senior management not to make or publish any
adverse, disparaging, untrue, or misleading statement or comment about Employee,
and that all requests for references will be directed to Stratton Nicolaides.

  

5

 

Exhibit 10.1

 

 

   11.     For six months following the Termination Date (“Cooperation Period”),
Employee agrees to provide transition services to Employer not to exceed forty
(40) hours in any one month, such as answering questions that Employer may have
from time to time regarding matters that Employee worked on and reasonably
cooperating with Employer, upon request, to assist in the investigation,
prosecution or defense of any claim, grievance, investigation, or audit by or
against the Company. Employer agrees to reimburse Employee for any reasonable,
necessary, and documented out-of-pocket expenses he incurs as a result of such
cooperation including but not limited to telephone expenses. If during the
Cooperation Period, Employee becomes employed by or provides services to another
entity that interferes with Employee’s ability to provide the transition
services required by the Company, the severance payments and benefits in Section
2(a) shall immediately cease, but Employee shall continue to be bound by all the
terms of this Agreement.

 

   12.     This Agreement shall not in any way be construed as an admission by
Employer of any acts of unlawful conduct, wrongdoing or discrimination against
Employee, and Employer specifically disclaims any liability to Employee on the
part of itself, its employees, or its agents. This Agreement shall not in any
way be construed as an admission by Employee of any acts of unlawful conduct,
wrongdoing or discrimination against Employer, and Employee specifically
disclaims any liability to Employer on the part of himself or his agents.

 

   13.     This Agreement shall be binding upon Employee and upon Employee's
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of the Released Parties and each of them, and to
their heirs, administrators, representatives, executors, successors, and
assigns. This Agreement shall be binding upon Employer and upon Employer’s
assigns and shall inure to the benefit of Employee and his/her heirs,
administrators, representatives, executors, successors, and assigns.

 

   14.    This Agreement sets forth the entire agreement between Employer and
Employee and, except as expressly provided for in this Agreement, fully
supersedes any and all prior agreements or understandings between Employer and
Employee pertaining to the subject matter hereof. In reaching this Agreement,
neither Employer nor Employee has relied upon any representation or promise
except those set forth herein. If any provision, or portion of a provision, of
this Agreement is held to be invalid, void or unenforceable for any reason, the
remainder of the Agreement shall remain in full force and effect, as if such
provision, or portion of such provision, had never been contained herein. The
unenforceability or invalidity of a provision of the Agreement in one
jurisdiction shall not invalidate or render that provision unenforceable in any
other jurisdiction.

 

    15.    This Agreement cannot be amended, modified, or supplemented in any
respect except by written agreement entered into and signed by the Parties.

 

 

6

 

Exhibit 10.1

 

16.        This Agreement shall be governed by the laws of the State of Georgia
without giving effect to conflict of laws principles, and Employee consents to
exclusive personal jurisdiction in the state and federal courts of the State of
Georgia for any proceeding arising out of or relating to this Agreement. The
language of all parts of the Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
Parties.

 

17.         Employee acknowledges that he has read each and every section of
this Agreement and that he understands his rights and obligations under this
Agreement.

 

18.         This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer, and Employee has executed this Agreement, on the
date(s) set forth below.

 



Employee’s Name  /s/ Alan Catherall  Date  August 15, 2013     Alan Catherall  
     

Numerex Corp.

          By: /s/ Stratton Nicolaides Date August 12, 2013             Stratton
Nicolaides, CEO                

 



 

7

 

 

Exhibit 10.1

EXHIBIT A

 

 



Grant
Number Grant
Date Exercise
Price Shares
Issued Shares
Vested Shares
Accelerated

Total

Vested Shares

2006NQ 073009 1/1/2010 $5.50 25,000 18,750 6,250 25,000 SAR 091611 9/16/2011
$6.03 15,000   3,750 3,750   7,500                            



 

 

8